Name: 92/349/EEC: Commission Decision of 10 June 1992 amending Decision 91/643/EEC establishing a list of semen collection centres in the United States of America approved for the export to the Community of deep-frozen semen of domestic animals of the bovine species
 Type: Decision_ENTSCHEID
 Subject Matter: means of agricultural production;  agricultural policy;  trade;  America
 Date Published: 1992-07-09

 Avis juridique important|31992D034992/349/EEC: Commission Decision of 10 June 1992 amending Decision 91/643/EEC establishing a list of semen collection centres in the United States of America approved for the export to the Community of deep-frozen semen of domestic animals of the bovine species Official Journal L 189 , 09/07/1992 P. 0044 - 0046COMMISSION DECISIONof 10 June 1992 amending Decision 91/643/EEC establishing a list of semen collection centres in the United States of America approved for the export to the Community of deep-frozen semen of domestic animals of the bovine species (92/349/EEC) THE COMMISSION OF THE EUROPEAN COMMUNITIES, Having regard to the Treaty establishing the European Economic Community, Having regard to Council Directive 88/407/EEC of 14 June 1988 laying down the animal health requirements applicable to intra-Community trade in and imports of deep-frozen semen of domestic animals of the bovine species (1), as last amended by Council Directive 90/425/EEC (2), and in particular Article 9 thereof, Whereas Commission Decision 91/643/EEC (3) established a list of semen collection centres in the United States of America approved for the export to the Communities of deep frozen semen of domestic animals of the bovine species; Whereas the competent veterinary services of the United States of America have forwarded a modified list of semen collection centres officially approved for export of bovine semen to the Community; Whereas the measures provided for in this Decision are in accordance with the opinion of the Standing Veterinary Committee, HAS ADOPTED THIS DECISION: Article 1 The Annex to Decision 91/643/EEC is hereby replaced by the Annex to this Decision. Article 2 This Decision is addressed to the Member States. Done at Brussels, 10 June 1992. For the Commission Ray MAC SHARRY Member of the Commission ANNEX LIST OF ESTABLISHMENTS IN THE UNITED STATES OF AMERICA APPROVED FOR THE PURPOSES OF EXPORTING DEEP-FROZEN BOVINE SEMEN TO THE COMMUNITY AMERICAN BREEDERS SERVICES 6908 River Road DeForest, WI 53532 Approved premises: 'Holstein Hilton` Approval code: U 029 ATLANTIC BREEDERS COOPERATIVE 1575 Apollo Drive Lancaster, PA 17601 Approved premises: The entire premises Approval code: U 015 HAWKEYE BREEDERS SERVICE 3257 Old Portland Road Adel, IA 50003 Approved premises: EC Barn Approval code: U 054 LANDMARK GENETICS PO Box 939 102 Aldritch Road Hughson, CA 95326 Approved premises: Route 4, Hwy 26 Watertown, WI 53094 Approval code: U 011 SELECT SIRES 9493 Wells Road Plain City, OH 43064 Approved premises: Dual purpose barn Approval code: U 007 SIRE POWER INCORPORATED Rd 7, Gobble Hill Road Tunkhannock, PA 18657 Approved premises: Mini station Approval code: U 009 TRI-STATE BREEDERS COOPERATIVE E10980 Penny Lane Baraboo, WI 53913 Approved premises: Route 2, Box 50, Hwy 14 Westby, WI 54667 Approval code: U 014 21st CENTURY GENETICS 594A Oak Avenue Shawano, WI 54667 Approved premises: Webster Farm Approval code: U 021 21st CENTURY GENETICS 412 4th Avenue NW PO Box 500 New Prague, MN 56071 Approved premises: Entire premises Approval code: U 037 NOBA INCORPORATED PO Box 607 752 East State, Route 18 Tiffin, OH 44883 Approved premises: The entire premises Approval code: U 001 EASTERN AI COOPERATIVE PO Box 510 219 Judd Falls Road Ithaca, NY 14851 Approved premises: Production Center 522 Scheffield Road Ithaca, NY 14850 Approval code: U 003 PRAIRIE STATE SELECT SIRES 41W394 Rt 20 Hampshire, IL 60140 Approved premises: Entire premises Approval code: U 006 COMPLETE SIRE SERVICES INCORPORATED W7652 Highway 151 South Fond du Lac, WI 54935 Approved premises: Entire premises Approval code: U 151 SIRE TECH. EEC Barn 5001 East-County Line Rd. Springfield Ohio 45502 Approval code: U 140 JLG ENTERPRISES INC. Oakdale California Approval code: U 100 INTERGLOBE GENETICS Pines Edge Route 1, Airport Road Pontiac, IL 61764 Approval code: U 138 AGRICENTER INTERNATIONAL SCR SCR 380 South Collierville-Arlington Rd. Collierville, TN 38017 Approved premises: EC Barn Approval code: U 035